Citation Nr: 0934337	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-28 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating higher than 10 percent for a low back 
disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION


The Veteran served on active duty in the U.S. Army from 
October 1990 to October 1996.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which confirmed and continued the 10 percent rating for the 
Veteran's low back disability and denied an additional claim 
for service connection for a cervical spine disability.

In June 2007 the Board remanded these claims to the RO via 
the Appeals Management Center (AMC) for further development 
and consideration.  And in a March 2009 decision since issued 
on remand, the AMC granted the claim for service connection 
for a cervical spine disability - assigning an initial 
10 percent rating retroactively effective from January 28, 
2004, the date of receipt of the Veteran's claim.  She has 
not appealed the initial rating or effective date assigned 
for her cervical spine disability.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (indicating she must 
separately appeal these "downstream" issues).  So the only 
claim remaining concerns whether she is entitled to a rating 
higher than 10 percent for her low back disability.

In November 2005 the Veteran testified at a hearing at the RO 
before a Veterans Law Judge (VLJ), commonly referred to as a 
Travel Board hearing.  But the VLJ that conducted that 
hearing has since retired, so the Board sent the Veteran a 
letter in July 2009 asking her whether she wanted another 
hearing by another VLJ that will ultimately decide her 
appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. 
§§ 20.707, 20.717 (2008).  The Board indicated that if she 
did not respond within 30 days from the date of the letter, 
the Board would presume she does not want another hearing and 
proceed accordingly.  She has not responded to that letter, 
so the Board will decide her claim based on the evidence of 
record.


FINDINGS OF FACT

The Veteran's low back disability causes chronic pain, and 
considering the effect of her pain, her forward flexion is 
limited to 50 degrees.  But she has normal range of motion in 
all other directions (backward extension, left and right 
lateral flexion, and left and right rotation), so no 
favorable or unfavorable ankylosis.


CONCLUSION OF LAW

The requirements are met for a higher 20 percent rating, but 
no greater, for the low back disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 
(DCs) 5235-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court/CAVC) held that 
the duty to notify the Veteran set out in section 5103(a) 
requires that VA notify the claimant that to substantiate an 
increased-rating claim, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant's disability is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

In Vazquez-Flores v. Shinseki,  --- F.3d ---- (Fed. Cir. 
2009), however, the U.S. Court of Appeals for the Federal 
Circuit vacated the CAVC's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Significantly, the Federal 
Circuit concluded that "the notice described in 38 U.S.C. § 
5103(a) need not be Veteran specific."  Similarly, "while a 
Veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a Veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments.  

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  But in Shinseki v. 
Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate her claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 
2004, prior to the initial adjudication of her claim in July 
2004.  That letter informed her of her and VA's respective 
responsibilities in obtaining supporting evidence.  A second, 
more recent, letter sent in June 2007 complied with Dingess 
by also apprising her of the disability rating and downstream 
effective date elements of her claim.  



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
relevant medical and other records that she identified.  
She was also examined for VA compensation purposes in June 
2004 and more recently, as directed in the Board's June 2007 
remand, in December 2007.  These examination reports contain 
the information needed to assess the severity of her low back 
disability, the determinative issue.  38 C.F.R. §§ 3.327, 
4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.

II.  Whether the Veteran is Entitled to a Higher Rating for 
her Low Back Disability

In August 1997, the RO granted service connection for the low 
back disability and initially assigned a noncompensable 
(i.e., 0 percent) rating.  In May 2000 the RO increased the 
rating to 10 percent.  In January 2004 the Veteran filed the 
claim at issue for another increase, alleging the 10 percent 
rating is no longer sufficient to compensate her for the 
amount of interference in her daily life and activity.  
For the reasons and bases discussed below, the Board finds 
that she is entitled to a higher 20 percent rating, but no 
greater.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.



While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  But in determining the present level of 
disability, the Board must consider the possibility of 
"staging" the rating.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  

Disabilities of the Spine are rated based on either the 
General Rating Formula for Diseases and Injuries of the Spine 
or the Formula for Rating Intervertebral Disc Syndrome (IVDS) 
based on Incapacitating Episodes, whichever method results in 
a higher rating when all disabilities are combined under 38 
C.F.R. § 4.25 (2008).  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.

Under the Formula for Rating IVDS based on Incapacitating 
Episodes, a 10 percent rating requires incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
rating requires incapacitating episodes of at least two weeks 
but less than four weeks; and a 40 percent rating requires 
incapacitating episodes of at least four weeks but less than 
six weeks.  See Note to 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.  An incapacitating episode is a period of acute 
signs and symptoms due to IVDS that requires bedrest and 
treatment "prescribed by a physician."  Id. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent rating where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees, or where 
muscle spasm or guarding does not result in an abnormal gait 
or abnormal spinal contour.   38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5242.

A 20 percent rating is assigned where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or where 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned if evidence shows forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine, a 50 percent rating if the evidence shows unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating if the evidence shows unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  See also 38 C.F.R. § 4.71a, DCs 5235-5243, Note 
(5) (indicating that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension. . . .).

In addition, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (1). 

With respect to rating any neurological manifestations, DC 
8520 pertains to paralysis of the sciatic nerve.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
disability rating; moderate incomplete paralysis warrants a 
20 percent disability rating; moderately severe incomplete 
paralysis warrants a 40 percent disability rating; and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 
8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Applying these various criteria to the facts of this case, 
the Board finds that the rating should be increased to 20 
percent, but no higher.  In making this important 
determination, the Board has considered the results of two VA 
compensation and pension examinations.  The initial 
evaluation, as mentioned, was in June 2004 and the more 
recent evaluation in December 2007.  The June 2004 VA 
examination found the Veteran had a normal gait and full 
range of motion of the thoracolumbar spine.  She also had 
normal sensation in her lower extremities and negative 
straight leg raises.  She reported experiencing chronic low 
back pain.  The X-rays of the thoracic and lumbar segments of 
her spine were normal.  The examiner diagnosed chronic low 
back pain of likely muscular origin.

The more recent December 2007 VA examination found normal 
gait and normal curvature of the spine.  The Veteran also 
acknowledged not having experienced any incapacitating 
episodes.  She reported intermittent low back pain, worse 
with prolonged sitting, standing, bending and twisting and 
with occasional radiation of the pain into her left leg.  
Concerning her range of motion, the examiner found forward 
flexion to 80 degrees - with pain starting at 50 degrees, 
and normal range of motion in all other directions (backward 
extension, left and right lateral flexion, and left and right 
rotation).  The examiner found no additional loss of motion 
on repetitive use.  The examiner also found normal sensation 
and reflexes in the lower extremities.  The diagnosis was 
lumbago.



As neither examination found any objective clinical evidence 
of disc disease, IVDS, a rating under DC 5343 is not 
warranted.  Additionally, despite the Veteran's mention of 
occasionally experiencing radiation of the low back pain into 
her left leg, neither examination found any objective 
clinical evidence of neurological impairment (e.g., 
radiculopathy/sciatica) to warrant a separate rating under DC 
8520.

The Veteran does have sufficient limitation of motion on 
forward flexion, however, to justify assigning a higher 20 
percent rating, though no greater.  At the June 2004 VA 
examination she had full, meaning completely normal, range of 
motion, and normal gait and normal curvature of her spine.  
But during her more recent December 2007 VA examination, she 
began experiencing pain on forward flexion at 50 degrees, 
although she was able to continue her forward flexion on to 
80 degrees and did not experience any additional loss of 
motion on repetitive use.  She also had normal range of 
motion in all other directions (backward extension, left and 
right lateral flexion, and left and right rotation).  So 
considering the effect of her pain, her range of motion on 
forward flexion is limited to 50 degrees, which in turn is 
rated as 20-percent disabling under DCs 5235-5242 because it 
is greater than 30 degrees but not greater than 60 degrees.  
See also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995) (indicating the Board must 
consider this affect of the pain on the range of motion).

Neither examination found evidence of any weakness, premature 
or excess fatigability, and incoordination, other relevant 
factors mentioned in the DeLuca decision.  And since the 
Veteran's forward flexion exceeds 30 degrees, even 
considering the effect of her pain, and she has normal range 
of motion in all other directions (backward extension, left 
and right lateral flexion, and left and right rotation), she 
obviously does not have favorable ankylosis of the entire 
thoracolumbar segment of her spine to warrant an even higher 
40 percent rating under DCs 5235-5242 or unfavorable 
ankylosis of this entire segment to warrant a 50 percent 
rating or unfavorable ankylosis of her entire spine to 
warrant a 100 percent rating.  So the maximum rating that may 
be assigned is 20 percent.



III.  Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director of Compensation and Pension Service is 
authorized to approve an extra-schedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extra-schedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extra-schedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for extra-
schedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extra-schedular rating, the threshold factor for this special 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must 
be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, 


however, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Here, because the Board finds that the schedular rating of 20 
percent for the Veteran's low back disability (the increase 
resulting from this decision) contemplates her symptoms, 
referral to the Under Secretary for Benefits or the Director 
of Compensation and Pension Service for consideration of an 
extra-schedular evaluation is not required.  In other words, 
there is no evidence her low back disability has caused 
marked interference with her employment - meaning above and 
beyond that contemplated by her schedular rating, or required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Thun.  Moreover, she reported missing less 
than one week of work in the last year on account of her low 
back disability.  According to 38 C.F.R. § 4.1, generally, 
the degrees of disability specified in the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  Indeed, 
in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated this - noting the disability rating, itself, is 
recognition that industrial capabilities are impaired.  So 
the Board does not have to refer this case for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A higher 20 percent rating, but no greater, is granted for 
the low back disability, subject to the statutes and 
regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


